Beasley, Judge,
dissenting.
I respectfully dissent. When King received the funds from Ar-wood for the sale of the property, it was not only for the sale of his equitable title but also of the legal title. He gave a warranty deed. Thus he held the amount necessary to satisfy the deed to secure debt in trust. Whether Arwood had commissioned a title check or not, the money still did not belong outright to King because of Westmoreland’s duly recorded deed; King may have had legal title to the funds but he certainly did not have equitable title. He himself recognized this, first by saying he had already satisfied the debt (so that he could get all the sale proceeds) and then, when the attorney discovered he had not done so, by repeatedly promising to satisfy the deed with the proceeds rather than having the attorney deposit them in his trust account and disperse the proper amount to Westmoreland.
The evidence, it appears, supported a conclusion that King converted that money held in trust to his own use. The fact that King deceived both Arwood and the attorney in order to gain unrestricted possession and control of the sale proceeds does not eliminate the conclusion that those funds were not entirely his and that he did convert over $4,000 of them to his own use.
I am authorized to state that Presiding Judge Deen joins in this dissent.